Citation Nr: 0410251	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  99-00 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased evaluation for low back pain syndrome, 
currently evaluated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to June 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
wherein the RO denied the veteran's claim for an increased rating 
for his service connected low back disability, then evaluated as 
10 percent disabling.  In a November 2002 rating decision, the RO 
assigned a 40 percent disability evaluation to the veteran's 
service connected low back disability.  The veteran has continued 
to disagree with the assigned rating.  

In addition, the record reflects that in a Statement in Support of 
Claim, dated in January 2003, the veteran raised the issue of 
entitlement to an earlier effective date for an increased rating 
for his low back disability.  This matter has not been developed 
or certified for appeal, it is referred to the RO for appropriate 
action.  

In June 2003, the Board remanded the veteran's claim to the RO for 
additional development.  The requested development has been 
completed and the case has returned to the Board for appellate 
review.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

Effective September 23, 2002, the regulation governing the 
evaluation of intervertebral disc syndrome, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, was revised.  See 67 Fed. Reg. 54,345-54,349 
(August 22, 2002).  Further, the Board observes that effective 
September 26, 2003, the rating criteria applicable to the diseases 
and injuries of the spine under 38 C.F.R. § 4.71a, were amended by 
VA, including the criteria for rating intervertebral disc 
syndrome.  See 68 Fed. Reg. 51,454 (August 27, 2003).  The Board 
acknowledges that the new regulatory criteria used for the 
evaluation of diseases and injuries of the spine were provided to 
the veteran in an October 2003 SSOC.  Since this change in law 
occurred while the appeal was pending, the Board must apply the 
old or new version of the law, whichever is more favorable to the 
claim.  However, VA must apply the old criteria prior to the 
effective date of the new regulation.  See Green v. Brown, 10 Vet. 
App. 111, 116-119 (1997) and 38 U.S.C.A. § 5110(g) (West 2002) 
(where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or increase 
shall be fixed in accordance with the facts found, but shall not 
be earlier than the effective date of the Act or administrative 
issue).  As such, the appellant should be afforded a VA 
examination which evaluates his symptomatology in terms pertinent 
to the rating criteria that were in effect when he filed his 
claim, as well as the rating criteria as amended during the 
pendency of his appeal.  See 38 C.F.R. § 4.71a (2002); 68 Fed. 
Reg. 51,454 (August 27, 2003).  

Accordingly, this case is REMANDED to the RO for the following 
actions:  

1.  The RO must review the claims folders and ensure that all VCAA 
notice and duty to assist obligations have been satisfied.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  The 
appellant should be specifically told of the information or 
evidence he needs to submit to substantiate the claim on appeal, 
what evidence he is expected to obtain, and what evidence VA will 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Such notice should include the specific records the RO is unable 
to obtain, the efforts that the RO has made to obtain those 
records, and any further action to be taken by the RO with respect 
to the claim.  The appellant and his representative, if any, must 
then be given an opportunity to respond.   

2.  The RO should take appropriate steps to contact the veteran 
and have him prepare a detailed list of all sources (VA and non-
VA) of examination and treatment since 1997 for the disability at 
issue.  Names and addresses of the medical providers, and dates of 
examination and treatment, should be listed.  After obtaining any 
release forms from the veteran, the RO should directly contact the 
medical providers and obtain the records not already included in 
the claims folders.  If any of these records can not be obtained, 
documentation as to their absence must be noted in the claims 
folders and provided to the veteran and his representative.  

3.  After any additional evidence has been obtained and added to 
the record, the RO should make arrangements with the appropriate 
VA medical facility for the appellant to be afforded the following 
examinations:   

(A) A VA neurological examination to determine the current 
severity of the appellant's service-connected low back pain 
syndrome.  The claims folders and a copy of this remand are to be 
made available to the examiner prior to the examination, and the 
examiner is asked to indicate that he or she has reviewed the 
claims folders.  The examiner is specifically requested to review 
the appellant's previous VA examination reports, dated in June 
2002 and private treatment reports, dated in April and October 
2003, submitted by V. A. C., D.O. and a private electromyography 
report, dated in September 2002.  All indicated testing should be 
conducted.  

In regard to the appellant's service-connected low back pain 
syndrome, the examiner should fully set forth all current 
complaints, pertinent clinical findings, and diagnoses.  It is 
further requested that the examiner specifically report the 
absence or presence (to include severity and frequency) of any 
symptoms compatible with any neuropathy with characteristic pain, 
demonstrable muscle spasm, or other neurological findings 
appropriate to the site of any affected vertebral disc.  The 
examiner should then identify any nerve(s) affected by the 
appellant's service-connected low back disability, and indicate 
whether the neurological disability caused by the veteran's 
service-connected low back problem is best described as severe or 
pronounced.  The examiner should also indicate the frequency and 
duration of any incapacitating episodes and attacks over the past 
12 months.  (An incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician).  For 
each nerve affected, the examiner should indicate whether the 
appellant has complete paralysis, or mild, moderate, or severe 
incomplete paralysis, neuralgia, or neuritis.  A complete 
rationale for all opinions should be provided.  

(B) A VA orthopedic examination to determine the current severity 
of the orthopedic manifestations of the appellant's service-
connected low back pain syndrome.  The claims folders and a copy 
of this remand are to be made available to the examiner prior to 
the examination, and the examiner is asked to indicate that he or 
she has reviewed the claims folders.  The examiner is specifically 
requested to review the appellant's previous VA examination 
reports, dated in June 2002 and private treatment reports, dated 
in April and October 2003, submitted by V. A. C., D.O.  All 
indicated testing should be conducted, and current X-rays of the 
lumbar spine should be obtained.  

In regard to the appellant's service-connected low back pain 
syndrome the examiner should conduct a thorough orthopedic 
examination of the lumbar spine.  The orthopedic examiner should 
conduct range of motion studies on the lumbosacral spine, to 
specifically include forward flexion, extension, left and right 
lateral flexion, and left and right lateral rotation.  The 
examiner should note that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
thoracolumbar spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following:  difficulty 
walking because of a limited line of vision; or neurological 
symptoms due to nerve root stretching.  Fixation of a spinal 
segment in neutral position (zero degrees) always represents 
favorable ankylosis.  

The examiner should first record the range of motion observed on 
clinical evaluation, in terms of degrees.  If there is clinical 
evidence of pain on motion, the orthopedic examiner should 
indicate the degree of motion at which such pain begins.  
Then, after reviewing the appellant's complaints and medical 
history, the orthopedic examiner should render an opinion, based 
upon his or her best medical judgment, as to the extent to which 
the appellant experiences functional impairments, such as 
weakness, excess fatigability, incoordination, or pain due to 
repeated use or flare-ups, etc.  In addition, the examiner should 
provide an opinion as to whether the appellant's service-connected 
low back disability, including any noted tenderness, pain on use, 
weakness, excess fatigability, and/or coordination, results in an 
overall disability picture which is best equated with severe or 
pronounced intervertebral disc disease.  The examiner should also 
provide an opinion on whether the appellant's complaints of pain 
and any demonstrated limitation of motion are supported by the 
objective evidence of low back pathology, to include the effect on 
the veteran's employability.  A complete rationale for all 
opinions should be provided.   

4.  Thereafter, the RO should thoroughly review the claims folders 
and take all other proper measures to ensure full and complete 
compliance with the duty-to-notify and duty-to-assist provisions 
of the VCAA.  The RO should also ensure that the VA examination 
reports address all questions asked.  If they do not, they must be 
returned to the examiner(s) for corrective action.

5.  Then, the RO should review and re-adjudicate the claim.  
Specifically, the RO should consider the newly enacted provisions 
of 38 C.F.R. § 4.71a, pertaining to the evaluation of diseases and 
injuries of the spine.  See 68 Fed. Reg. 51,454 (August 27, 2003).   
If any such action does not resolve the claim to the appellant's 
satisfaction, the RO should issue the appellant a supplemental 
statement of the case.  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





